Case: 20-40234     Document: 00516041317         Page: 1     Date Filed: 10/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-40234                       October 4, 2021
                                                                      Lyle W. Cayce
                                                                           Clerk
   Eric Watkins,

                                                           Plaintiff—Appellant,

                                       versus

   Lieutenant Carter, Correctional Officer, Beaumont Correctional
   Complex; Numerous Unknown Correctional Officers,
   Beaumont Correctional Complex; Bureau of Prisons,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:11-CV-346


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Eric Watkins appeals the judgment of the district court dismissing his
   complaint. Pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau
   of Narcotics, 403 U.S. 388 (1971), Watkins claimed that various prison



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40234      Document: 00516041317           Page: 2     Date Filed: 10/04/2021




                                     No. 20-40234


   officials violated his constitutional rights by pushing him, wrestling him to
   the ground, and kicking him, all to force him into a shared cell with another
   inmate. For the reasons that follow, we AFFIRM.
                    I. Facts & Procedural History
          Watkins is a former inmate of the Federal Correctional Institution in
   Beaumont, Texas, a correctional facility that is run by the federal Bureau of
   Prisons (“BOP”). Watkins alleges that between October 2008 and February
   2009 Lieutenant Carter and other correctional officers attempted to force
   him to share a cell with another inmate. During this time Watkins
   consistently resisted sharing a cell, claiming to be in fear for his life.
   According to Watkins, on February 26, 2009, Lieutenant Carter and other
   correctional officers ignored his repeated refusals to be housed with another
   inmate and began dragging and pushing him into a shared cell. According to
   Watkins, when he resisted, he was wrestled to the ground by multiple officers
   and hit in the left ribcage; then they leg-cuffed him, picked him up, and
   dropped him in the shared cell. This altercation resulted in Watkins’s alleged
   long-term left ribcage pain.
          The BOP released Watkins from prison on June 7, 2010, and more
   than a year later, on July 25, 2011, he filed the instant action in forma pauperis
   (“IFP”). He claimed that Lieutenant Carter and other officers (the
   “correctional officers”) violated his rights under the Fifth and Eighth
   Amendments by using excessive force. He also claimed that the BOP was
   responsible for the underlying constitutional violations because its policies’
   silence about whether officers can use force to place inmates in cells with
   other inmates implicitly sanctioned the officers’ use of force.
          Because Watkins chose to proceed IFP, a magistrate judge reviewed
   the sufficiency of Watkins’s complaint under 28 U.S.C. § 1915(e)(2)(B).
   Under that provision the court must dismiss an action in which the plaintiff




                                           2
Case: 20-40234      Document: 00516041317           Page: 3    Date Filed: 10/04/2021




                                     No. 20-40234


   “fails to state a claim on which relief may be granted.” Id. § 1915(e)(2)(B)(ii).
   The magistrate judge concluded that Watkins’s action was time-barred and
   recommended that it be dismissed.
          Watkins objected to the magistrate judge’s recommendation,
   contending that none of his claims were time-barred since the relevant
   limitations period was tolled for the period during which he exhausted his
   administrative remedies.
          The district court overruled the objections, adopted the magistrate
   judge’s recommendations, and dismissed Watkins’s claims under
   § 1915(e)(2)(B)(ii). Watkins timely appealed.
                          II. Standard of Review
          We review dismissal of a complaint under § 1915(e)(2)(B)(ii) de novo.
   Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998). We will uphold a
   § 1915(e)(2)(B)(ii) dismissal when a complaint does not contain “sufficient
   factual matter, accepted as true, to state a claim to relief that is plausible on
   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                III. Discussion
          Although the district court dismissed Watkins’s case on timeliness
   grounds, “[w]e may affirm the district court’s dismissal on any basis
   supported by the record.” Inclusive Cmtys. Project, Inc. v. Lincoln Prop. Co.,
   920 F.3d 890, 899 (5th Cir. 2019), cert. denied, 140 S. Ct. 2506 (2020). And
   because the record indicates that Watkins does not have viable Bivens claims
   against the correctional officers or the BOP, they must be dismissed—even
   if Watkins’s claims were timely. § 1915(e)(2)(B)(ii).
          Watkins’s claim against the correctional officers is addressed first.
   Because different legal grounds for dismissal apply to Watkins’s claim against
   the BOP, it is addressed separately, and second.




                                          3
Case: 20-40234      Document: 00516041317           Page: 4    Date Filed: 10/04/2021




                                     No. 20-40234


                               A. Correctional Officers
          The Supreme Court has recently reiterated that expanding Bivens
   causes of action is “a ‘disfavored’ judicial activity.” Hernandez v. Mesa, 140
   S. Ct. 735, 742 (2020) (quoting Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)).
   “[S]eparation-of-powers principles are . . . central to the analysis” of
   Bivens’s expansion, and the question is whether Congress or the courts
   should decide to authorize a damages suit. Abbasi, 137 S. Ct. at 1857. In light
   of the separation-of-powers interests, the Supreme Court has fashioned a
   two-part test. Id. at 1859-60. First, a court must ask whether “[the plaintiff’s]
   claims fall into one of the three existing Bivens actions.” Oliva v. Nivar, 973
   F.3d 438, 441 (5th Cir. 2020) (alteration in original) (quoting Cantú v. Moody,
   933 F.3d 414, 422 (5th Cir. 2019)). Then, if the case does not fit into existing
   Bivens actions, the court asks whether there are “special factors counselling
   hesitation” in extending the Bivens remedy. Abbasi, 137 S. Ct. at 1857-60.
          Watkins’s claims against the correctional officers are best construed
   as excessive force claims under the Eighth Amendment. The three existing
   Bivens actions are as follows:
          (1) manacling the plaintiff in front of his family in his home and
          strip-searching him in violation of the Fourth Amendment, see
          Bivens, 403 U.S. at 389–90, 91 S. Ct. 1999; (2) discrimination
          on the basis of sex by a congressman against a staff person in
          violation of the Fifth Amendment, see Davis v. Passman, [442
          U.S. 228 (1979)]; and (3) failure to provide medical attention
          to an asthmatic prisoner in federal custody in violation of the
          Eighth Amendment, see Carlson v. Green, [446 U.S. 14 (1980)].
   Oliva, 973 F.3d at 442. “Virtually everything else is a ‘new context,’ ” Id.
   (quoting Abbasi, 137 S. Ct. at 1865), because the case needs only to be
   “different in [one] meaningful way from previous Bivens cases” for the
   “context [to be] new.” Abbasi, 137 S. Ct. at 1859.




                                          4
Case: 20-40234      Document: 00516041317           Page: 5     Date Filed: 10/04/2021




                                     No. 20-40234


          Of the three recognized Bivens actions, Watkins’s case is most like
   Carlson because it involves alleged violations under the Eighth Amendment.
   That is, however, where the similarity ends. Watkins’s case contains more
   than one meaningful difference from Carlson: Watkins did not die in prison,
   Watkins did not have mistreated chronic asthma, and Carlson did not involve
   an inmate’s unwillingness to be housed with another inmate. Thus, the
   instant case is a new context.
          Second, there are special factors that counsel hesitation. The
   existence of the Federal Tort Claims Act weighs against inferring a new cause
   of action. See Cantú, 933 F.3d at 423 (citing 28 U.S.C. § 2680(h)).
   Additionally, the existence of the BOP’s Administrative Remedy Program
   provides an alternative method of relief to Bivens actions. Corr. Servs. Corp.
   v. Malesko, 534 U.S. 61, 74 (2001); 28 C.F.R. § 542.10 (2001); see Abbasi, 137
   S. Ct. at 1858 (“For if Congress has created ‘any alternative, existing process
   for protecting the [injured party’s] interests’ that itself may ‘amoun[t] to a
   convincing reason for the Judicial Branch to refrain from providing a new and
   freestanding remedy in damages.’ ” (alterations in original) (quoting Wilkie
   v. Robbins, 551 U.S. 537, 550 (2007))).
          Because the present case is a new context and there are special factors
   that counsel hesitation, Watkins does not have a viable Bivens claim against
   the correctional officers.
                                 B. Bureau of Prisons
          Watkins argues that the BOP is liable for the officers’ actions because
   its policies are silent about whether officers can use force specifically to place
   inmates in cells with other inmates. Watkins argues that this silence implicitly
   sanctioned the officers’ use of force. We conclude that the district court did
   not err in dismissing Watkins’s claim against the BOP, but for a reason




                                           5
Case: 20-40234        Document: 00516041317              Page: 6      Date Filed: 10/04/2021




                                         No. 20-40234


   different from timeliness. 1 The Supreme Court has held that a damages
   remedy against federal agencies is “inappropriate” because it would
   circumvent the purpose of Bivens: to deter the specific officer. F.D.I.C. v.
   Meyer, 510 U.S. 471, 485-86 (1994). Having no cause of action against the
   BOP, his claim against it must be dismissed.
                                    IV. Conclusion
         For the foregoing reasons, we AFFIRM.




         1
             We express no opinion today on whether the claims were in fact timely filed.




                                               6